Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 9-11, 13, 15-16, 18, and 20-21 are currently pending in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was given in an interview with Mr. Gregory Wuennenberg on November 15, 2021 and are authorized on December 3, 2021.
Claims 1, 15 and 21 of this application are amended as follows: 
1. (Currently Amended) An attitude sensor system with automatic bias correction comprising: 
a primary attitude sensor wherein the primary attitude sensor comprises at least one accelerometer configured to measure a magnitude and a direction of a gravity vector; and 
an auxiliary sensor system comprising at least one sensor selected from the group consisting of: a tilt sensor; a virtual gravimeter; or a reduced-range MEMS accelerometer; 
wherein the attitude sensor system determines a difference between an acceleration value of the primary attitude sensor and an acceleration value of the auxiliary sensor system on an ongoing basis to automatically estimate a bias of the gravity vector of the at least one accelerometer of the primary attitude sensor such that an error resulting from the bias is removed from an output of the attitude sensor system.

15. (Currently Amended) A method for automatic bias correction in an attitude sensor system, the method comprising: 
obtaining an acceleration value from a sensitive axis of an accelerometer of a primary attitude sensor configured to measure a magnitude and a direction of a gravity vector; 

determining a difference between the acceleration value of the primary attitude sensor and the acceleration value of the auxiliary sensor system to automatically estimate a bias of the gravity vector on an ongoing basis; 
subtracting the bias from the acceleration value of the primary attitude sensor to generate a bias-corrected primary attitude sensor signal; and 
outputting [[a]] the bias-corrected primary attitude sensor signal.

21. (Currently Amended) An attitude sensor system with automatic bias correction comprising: 
a primary attitude sensor wherein the primary attitude sensor comprises at least one accelerometer configured to measure a magnitude and a direction of a gravity vector; and 
an auxiliary sensor system comprising at least one sensor selected from the group consisting of: a tilt sensor; a virtual gravimeter; or a reduced-range MEMS accelerometer; and 
wherein the attitude sensor system determines a difference between an acceleration value of the primary attitude sensor and an acceleration value of the auxiliary sensor system on an ongoing basis to automatically estimate a bias of the gravity vector of the at least one accelerometer of the primary attitude sensor based on a stable response from the auxiliary sensor system such that an error resulting from the bias is removed from an output of the attitude sensor system.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Foxlin (US 5,645,077) teaches an attitude sensor system with bias correction (col.6, lines 20-40 and figs.1 and 8) comprising: a primary attitude sensor wherein the primary attitude sensor comprises at least one accelerometer (drift sensitive sensor 104 such as linear accelerometers and angular accelerometers, col.6, lines 41-49); and an auxiliary sensor system comprising at least one sensor selected from the group consisting of: a tilt sensor (compensating sensors 110 such as a gravimetric tilt sensor to compensate for the drift of the drift sensitive sensor 104, col.6, lines 26-32); and configured to automatically estimate a bias of the at least one accelerometer of the primary attitude sensor such that an error resulting from that bias is removed from an output of the attitude sensor system (compensate for any drift due to bias or noise in the 
Walrath et al. (US 5,050,087) teaches of an attitude sensor system (figs. 1-4) with bias correction (col.5, lines 14-27) comprising: a primary attitude sensor (Attitude Reference Unit 14/54, figs.1 and 4) wherein the primary attitude sensor comprises at least one accelerometer (accelerometers of ARU 14/54, col.4, lines 56-57); and an auxiliary sensor system (system including INS 4 and processor 12, fig.1) configured to automatically estimate a bias of the at least one accelerometer of the primary attitude sensor (accelerometers of ARU 14/54 are subject to significant bias errors, col.4, line 68 and col.5, line 1; compensate for instrument biases and errors in the accelerometers of ARU 14/54, col.5, lines 14-27) such that an error resulting from that bias is removed from an output of the attitude sensor system (removing bias errors, col.7, lines 21-38).
	Carroll (US 2015/0276975) teaches of an attitude sensor system with bias correction (fig.1) comprising: a primary attitude sensor (gravimeter 100a-b, figs.1A-B) wherein the primary attitude sensor comprises at least one accelerometer (single or two single axis accelerometers 110, figs.1A-B, par.0138) configured to measure a magnitude and a direction of a gravity vector (measurement of 3 orthogonal gravity vector components, par.0139); and estimate a bias of the gravity vector of the at least one accelerometer of the primary attitude sensor such that an error resulting from that bias is removed from an output of the primary attitude sensor (estimate the accelerometer bias based on signal modeling, par.0141).
	Yost et al. (US 6,691,437) teaches a sensor system with bias correction (fig. 6) comprising: a primary attitude sensor (gyroscopic inclinometer 64, fig.6); and an auxiliary sensor system (angle sensor 68, fig.6) comprising at least one accelerometer (accelerometer which senses the acceleration due to gravity, col.5, lines 40-52) wherein determines a difference between an output value of the primary attitude sensor and an output value of the auxiliary sensor system to estimate a bias of the gravity vector of the primary attitude sensor such that an error resulting from that bias is removed from an output of the attitude sensor system (output of the gyroscope 64 is compared to the output from the angle sensor 68 and the output of the gyroscope 64 is adjusted based 
	
However, the above prior art of record individually or in combination fails to teach the subject matter of determining a difference between an acceleration value of the primary attitude sensor and an acceleration value of the auxiliary sensor system on an ongoing basis to automatically estimate a bias of the gravity vector of the at least one accelerometer of the primary attitude sensor such that an error resulting from the bias is removed from an output of the attitude sensor system.
	
Allowable Subject Matter
Claims 1-6, 9-11, 13, 15-16, 18, and 20-21 are allowed.
	The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“An attitude sensor system with automatic bias correction comprising: a primary attitude sensor wherein the primary attitude sensor comprises at least one accelerometer configured to measure a magnitude and a direction of a gravity vector; and an auxiliary sensor system comprising at least one sensor selected from the group consisting of: a tilt sensor; a virtual gravimeter; or a reduced-range MEMS accelerometer; wherein the attitude sensor system determines a difference between an acceleration value of the primary attitude sensor and an acceleration value of the auxiliary sensor system on an ongoing basis to automatically estimate a bias of the gravity vector of the at least one accelerometer of the primary attitude sensor such that an error resulting from the bias is removed from an output of the attitude sensor system.”
	The primary reason for the allowance of claim 15 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method for automatic bias correction in an attitude sensor system, the method comprising: obtaining an acceleration value from a sensitive axis of an accelerometer of a primary attitude sensor configured to measure a magnitude and a direction of a gravity vector; obtaining an acceleration value of an auxiliary sensor system comprising 
	The primary reason for the allowance of claim 21 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“An attitude sensor system with automatic bias correction comprising: a primary attitude sensor wherein the primary attitude sensor comprises at least one accelerometer configured to measure a magnitude and a direction of a gravity vector; and an auxiliary sensor system comprising at least one sensor selected from the group consisting of: a tilt sensor; a virtual gravimeter; or a reduced-range MEMS accelerometer; and wherein the attitude sensor system determines a difference between an acceleration value of the primary attitude sensor and an acceleration value of the auxiliary sensor system on an ongoing basis to automatically estimate a bias of the gravity vector of the at least one accelerometer of the primary attitude sensor based on a stable response from the auxiliary sensor system such that an error resulting from the bias is removed from an output of the attitude sensor system.”
Claims 2-6, 9-11, 13, 16, 18, and 20 are allowed due to their dependency on claims 1 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2009/0309793, US2010/0145620, US2011/0077891, US2012/0226395, US2013/0080112, US2014/0278191, US8566034, US8532899, US9417091, and KR100206170.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        December 3, 2021